 Case 2:19-cv-01137-JDC-KK Document 1 Filed 08/29/19 Page 1 of 6 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA

NATALIE FRIMPONG,                           )
                                            )
      Plaintiff,                            )   Civil Action No.: 2:19-cv-1137
                                            )
      v.                                    )    Judge:
                                            )
GILA, LLC d/b/a MUNICIPAL                   )   Magistrate:
SERVICES BUREAU,                            )
                                            )
      Defendant.                            )

                              PLAINTIFF’S COMPLAINT

      Plaintiff, NATALIE FRIMPONG (“Plaintiff”), through her attorney, SCOTT,

VICKNAIR, HAIR & CHECKI, LLC, alleges the following against Defendant, GILA,

LLC d/b/a MUNICIPAL SERVICES BUREAU (“Defendant”):

                                  INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq. and the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

                            JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, 15 U.S.C. §

1692k, and 47 U.S.C. § 227.

   3. Jurisdiction of this court arises pursuant to 47 U.S.C. § 227 and 15 U.S.C. §

1692k(d), which states that such actions may be brought and heard before “any

appropriate United States district court without regard to the amount in controversy,” and
 Case 2:19-cv-01137-JDC-KK Document 1 Filed 08/29/19 Page 2 of 6 PageID #: 2




28 U.S.C. § 1367 grants this court supplemental jurisdiction over any state claims

contained within.

   4. Venue and personal jurisdiction in this District are proper because Defendant does

or transacts business within this District, and a material portion of the events at issue

occurred in this District.

                                        PARTIES

   1. Plaintiff is a natural person residing in Dequincy, Louisiana.

   2. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

   3. Plaintiff and Defendant are persons as defined by 47 U.S.C. § 153.

   4. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

   5. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

   6. Defendant attempted to collect a consumer debt from Plaintiff.

   7. Defendant is a collection agency domiciled in Austin, Texas.

   8. Defendant is a business entity engaged in the collection of debt within the State of

Louisiana.

   9. Defendant’s business includes, but is not limited to, collecting on unpaid,

outstanding account balances.

   10. A principal purpose of Defendant’s business is the collection of debts allegedly

owed to third parties or using a trade name.

   11. Defendant regularly collects, or attempts to collect, debts allegedly owed to third

parties or using a trade name.


                                               2
 Case 2:19-cv-01137-JDC-KK Document 1 Filed 08/29/19 Page 3 of 6 PageID #: 3




   12. During the course of its attempts to collect debts, Defendant sends to alleged

debtors bills, statements, and/or other correspondence, via the mail and/or electronic

mail, and initiates contact with alleged debtors via various means of telecommunication,

such as by telephone and facsimile.

   13. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                               FACTUAL ALLEGATIONS

   14. Upon information and belief, Defendant is attempting to collect an alleged

consumer debt from Plaintiff.

   15. Upon information and belief, the alleged debt at issue arose from transactions for

personal, family, or household purposes.

   16. In or around August of 2017, Defendant began calling Plaintiff on Plaintiff’s

cellular telephone.

   17. Plaintiff never provided consent, express or otherwise, to receive calls from

Defendant.

   18. In or around August of 2017, Plaintiff answered a call from Defendant and told

Defendant to stop calling.

   19. In the above-referenced call, Plaintiff revoked any consent that Defendant may

have believed it had to call Plaintiff.

   20. Plaintiff demanded Defendant cease calling on multiple occasions.




                                              3
 Case 2:19-cv-01137-JDC-KK Document 1 Filed 08/29/19 Page 4 of 6 PageID #: 4




   21. Despite Plaintiff’s demand that the calls stop, Defendant continued to call

Plaintiff.

   22. Defendant’s calls were placed using a prerecorded or artificial voice message.

   23. Based on the nature and frequency of the calls, upon information and belief, these

calls were placed via an Automatic Telephone Dialing System (“ATDS”).

   24. Defendant’s calls were not placed for emergency purposes.

   25. Defendant knowingly and intentionally called Plaintiff via an ATDS and with an

artificial or prerecorded voice without Plaintiff’s consent.

   26. Defendant failed to send Plaintiff written notice of Plaintiff’s validation rights

under 15 U.S.C. § 1692g.

   27. Defendant’s collectors were working within the course and scope of their

employment when they communicated with Plaintiff.

   28. Defendant’s collectors are familiar with the FDCPA.

   29. The natural consequence of Defendant’s statements and actions was to produce an

unpleasant and/or hostile situation between Defendant and Plaintiff.

   30. The natural consequence of Defendant’s statements and actions was to cause

Plaintiff mental distress.

                             VIOLATIONS OF THE FDCPA

   31. The preceding paragraphs are incorporated as if fully stated herein.

   32. Defendant is liable under 15 U.S.C. § 1692d for using harassing and abusive

tactics to collect the alleged debt.


                                              4
 Case 2:19-cv-01137-JDC-KK Document 1 Filed 08/29/19 Page 5 of 6 PageID #: 5




   33. Defendant is liable under 15 U.S.C. § 1692g for failing to send Plaintiff a written

notice containing the language required by section 1692g.

                               VIOLATIONS OF THE TCPA

   34. The preceding paragraphs are incorporated as if fully stated herein.

   35. Defendant is liable under 47 U.S.C. § 227(b)(1) for placing ATDS and

prerecorded or artificial voice calls to Plaintiff’s cellular phone without consent.

   36. These calls were made knowingly and willfully.

                               DEMAND FOR JURY TRIAL

   37. Plaintiff hereby demands a trial by jury.

                                 PRAYER FOR RELIEF

       Plaintiff respectfully requests that judgment be entered in Plaintiff’s favor and

against Defendant, including the following relief:

   1. An injunction requiring Defendant to cease all collection efforts against Plaintiff

       for the alleged debt.

   2. Statutory damages under the FDCPA of $1,000.

   3. Statutory damages of $1,500 per call for Defendant’s willful violations of the

       TCPA.

   4. Statutory damages of $500 per call for Defendant’s negligent violations of the

       TCPA.

   5. All actual damages suffered by Plaintiff pursuant to 15 U.S.C. § 1692k.

   6. All costs and attorney’s fees incurred by Plaintiff pursuant to 15 U.S.C. § 1692k.


                                              5
Case 2:19-cv-01137-JDC-KK Document 1 Filed 08/29/19 Page 6 of 6 PageID #: 6




  7. Any other relief that this Court deems appropriate.

DATED: August 29, 2019                  RESPECTFULLY SUBMITTED,

                                        /s/ Samuel J. Ford
                                        Samuel J. Ford, Esq., T.A. #36081
                                        Scott, Vicknair, Hair & Checki, LLC
                                        909 Poydras St., Ste. 1100
                                        New Orleans, LA 70112
                                        ford@svhclaw.com
                                        Phone: (504) 684-5200
                                        Fax: (504) 613-6351
                                        Attorney for Plaintiff




                                           6
